I am not in accord with the holding of the majority that the trial court did not err in refusing to submit appellant's requested issue, raised by pleading and evidence, of contributory negligence and its corollary issues, in plaintiff's moving toward the track without first ascertaining whether any street car was approaching. It will be seen on the former appeal of this cause, Graham v. Dallas Railway  Terminal Co., Tex.Civ.App. 165 S.W.2d 1002, 1004 (writ refused), that appellant was denied affirmance of the judgment of the trial court on conflict of findings on the very issues here involved. If the issues were material in the former appeal to reverse the cause, certainly a refusal to submit the same issues on this appeal warrants a like decision.
In the former appeal, the issues submitted, and here requested, were: Issue 17: "Do you find from a preponderance of the evidence that the plaintiff, after she had alighted from the northbound street car, moved to the place where she was struck by the southbound street car without first ascertaining that the southbound street car was approaching? Answer: Yes." Issue 18: "Do you find from a preponderance of the evidence that the plaintiff, by moving from the place where she alighted from the northbound street car to the place where she came in contact with the southbound street car without first ascertaining the southbound street car was approaching, if you have so found, failed to exercise ordinary care for her own safety, as that term is herein defined? Answer: Yes." Issue 19: "Do you find from a preponderance of the evidence that the plaintiff's failure to exercise ordinary care in the respect inquired about in special issue No. 18, if you have so found, proximately caused or contributed to cause, as that term is herein defined, the collision between the plaintiff and the street car? Answer: Yes." On these issues this Court said: "It will be observed that defendant" (appellant here) "would be entitled to judgment under above findings, unless Issues 17, 18 and 19 be disregarded; and this, appellant strenuously insists, the trial court should have done." A review of the findings and conclusions of this Court on the former appeal and of the majority on this appeal, warrants the declaration that courts should be consistent in their opinions, involving rights of litigants. In this appeal, the majority opinion says: "We cannot say there was no evidence on the issue, but rather that legitimate inferences reasonably to be drawn therefrom would have supported a finding either way."
Appellee, a passenger on appellant's northbound street car, emerged therefrom and departed eastward without looking up the track to see if another street car was approaching, thus deliberately entered the zone of danger. It is undisputed that when she stepped off the street car, she could have seen the approaching car on the other track if she had looked. She testified: "I could see the end of the car line if I looked." While she looked before she stepped from the car, seeing no other car approaching on the parallel track because, as she said, a large post obscured her view, yet she proceeded eastward to cross the other track in front of the passing car without further looking. If plaintiff got off the northbound car as soon as it stopped and looked up the track for an approaching car, the fact that she did not see the car did not relieve her of the further duty of looking again before going onto the track. Appellee, in moving toward the track where she was hit, evidently was impressed with a sense of security — that she could cross the track in perfect safety, based upon the fact that she had not theretofore seen the car when she emerged from the other car. In Phelan Co. v. Schneider, Tex.Civ.App. 146 S.W.2d 244 (writ refused), and Miller v. Rhodius, Tex.Civ.App. 153 S.W.2d 491 (writ refused), the Supreme Court has made the rule that where the injured parties crossed streets in front of moving vehicles, relying upon a sense of security, believing they could safely cross, they were not guilty of contributory negligence as a matter of law. In the Phelan case, the injured party thought he could safely cross the street in front of a moving truck. He based his conclusion upon the rate of speed at which the car was approaching and the distance it had to travel before reaching him. The Beaumont Court of Appeals held that plaintiff was not guilty of contributory negligence as a matter of law, but that the facts presented the issue for the jury's determination. This is the holding in Miller v. Rhodius, supra. In the instant case, the injured party based her conclusion of safety upon not seeing the approaching *Page 186 
car as she alighted from the northbound street car; hence, if she was not guilty of negligence as a matter of law, the evidence clearly raises the issue for determination of the jury.
In view of the positive testimony of five witnesses that the bell of the approaching car was ringing, as against the negative testimony of plaintiff's witnesses that they did not hear it; and the circumstances of plaintiff's exit from the car — looking but not seeing because of a large post obstructing her view — I submit that this Court should exercise its fact jurisdiction to prevent miscarriage of justice. The fact issue as to whether she had a duty to ascertain her safety before going into the zone of danger should have been submitted to the jury, and refusal to submit the issue warrants a reversal. In connection with the refusal, and the majority's view expressed in its opinion, that such refusal was rendered harmless by the jury's findings on other issues of negligence, such as, that plaintiff did not fail to look and listen, did not fail to alight promptly and was not guilty of failing to move toward Asbury Street or Hillcrest Avenue before proceeding eastward across the track, our Supreme Court, in State v. Schlick, Tex.Sup., 179 S.W.2d 246, 248, said, pertinent here: "We disapprove that holding because it ignores the rule that a litigant is entitled to have all issues, pleaded and raised by the evidence, affirmatively presented to the jury, with his right to their submission determined before verdict and not afterward. Thurman et al. v. Chandler et al. 125 Tex. 34, 81 S.W.2d 489. And it is no answer to say that a finding on respondents' issues submitted to the jury amounted to a finding on petitioners' issues which were not submitted, as there is no certain way to tell what the answers to the unsubmitted issues would have been. Workmen's Loan  Finance Co. v. Dunn, Tex.Civ.App. 134 S.W.2d 370. See, also, Dallas Railway  Terminal Co. v. Ector, 131 Tex. 505,116 S.W.2d 683."
I submit that if plaintiff's duty was satisfied by findings of the jury that she was not guilty of negligence in failing to look and listen as she alighted from the street car, and that she was not guilty of negligence in failing to go toward Asbury Street or Hillcrest Avenue before proceeding in an easterly direction across the tracks, such findings did not satisfy the requested defensive issues of contributory negligence in failing to further look before entering the zone of danger. The defensive issues having been determined, that she was not guilty of negligence in failing to look and listen for approaching cars as she alighted from the street car, and was not guilty of negligence in failing to take another course — move toward Asbury Street or Hillcrest Avenue — before proceeding eastward across the tracks, do not satisfy the error of the trial court in refusing the issue of failure to ascertain her safety in going eastward across the track. Aside from the findings of the jury, which are against the preponderance of the evidence, the assignment of errors in the above-related specific issue of negligence justifies reversal and remand of the cause as a matter of law. I respectfully dissent.